PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/559,759
Filing Date: 19 Sep 2017
Appellant(s): WILLEMS et al.



__________________
Jean-Paul G. Hoffman (Reg. No. 42,663)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/25/2021.



(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/21/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The appellee notes that the Information Disclosure Statements (IDS) submitted on 07/20/2020, 01/21/2021, and 05/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements have been considered by the examiner.

(2) Response to Argument
	(1.) Appellant’s Arguments (Pages 7-10 of the Appeal Brief): “Now, with respect to the claimed evaluating, the Examiner cites, for example, col. 6, lines 46-48 of Tian. This portion of Tian merely describes a model to convert measurement data into profile parameters. However, there is no disclosure therein of evaluating a plurality of metrology target designs (e.g., different layouts of a measurement target for physical measurement by a metrology tool) and/or a plurality of metrology recipes (e.g., different radiation wavelengths used by a metrology tool) for measuring a particular target, using that model. Rather, the cited portion of Tian merely describes turning measurement data for a particular single target measured using a particular metrology recipe into useful information, i.e., profile parameters such as bottom width, top width or sidewall angle of a structure. There is no mention of a metrology target design (let alone a plurality of such designs), no mention of metrology recipe (let alone a plurality of such recipes) and no mention of using the model to consider different metrology targets and/or metrology recipes.”
	Response to Argument: As discussed in the previous Office Actions and Advisory Action, the appellee notes that although Tian is directed to a design of a metrology system, Tian also discloses optimization and fabrication techniques for semiconductors. The appellee notes that Tian discloses a simulator to generate signals to correspond to the cross-sectional shape and critical dimensions of the evaluating a plurality of metrology target designs and/or metrology recipes using a model” and provides examples of metrology target designs as “different layouts of a measurement target for physical measurement by a metrology tool” and examples of metrology recipes as, “different radiation wavelengths used by a metrology tool”. However, the appellee notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Accordingly, as cited in the Final Office Action and explained in Advisory Action, Tian discloses a system for extracting structure profile parameters and controlling a fabrication process for semiconductors and the optical metrology system is coupled to a fabrication cluster, which is designed to meet two or more design goals, which under the broadest reasonable interpretation, represents a metrology target design for the target structure (Tian, [Col. 5, Lines 42-60, Col. 6, Lines 31-33, [Fig. 2]). 
	The appellant also argues that Tian fails to disclose evaluating a plurality of metrology recipes as the term is recited only once in the specification of Tian, however the appellee would like to refer back to the citation (Tian, [Col. 4, Lines 64-67) and notes that Tian discloses a controller to process the model data which includes a recipe for a plurality of structures. For further evidence, as the appellant mentioned above that a “metrology recipe” relates to different wavelengths of the radiation tool, Tian discloses design modifications for the target structure including a plurality of wavelengths (Tian, [Col. 10,  Lines 45-53],  “Other design modifications can include selecting two or more light sources utilizing different ranges of wavelengths instead of utilizing one light source, illuminating the structure at substantially the same spot with the two or more beams from the two or more light sources at the same time…”), which may represent metrology recipes.  The appellee notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
	Appellant’s Arguments (Pages 10-13 of the Appeal Brief): “Further, there is no disclosure in the cited portions of Tian of taking one or more identified metrology target designs and/or metrology recipes identified from the simulation and obtaining measurement data taken using physical implementation of the one or more identified metrology target designs and/or metrology recipes obtained from the simulation for use in tuning or selecting a metrology target parameter or metrology recipe parameter. Cited col. 6, lines 37-39 of Tian merely describes converting measurement data into profile parameters. But there is no mention that that measurement data was obtained using one or more metrology target designs and/or metrology recipes obtained from the simulation. Instead, the cited model in Tian is merely used to convert measurement data of an already set metrology target and metrology recipe into profile parameters.
	Response to Argument: With respect to the analysis above regarding a simulation, metrology target designs and recipes, and citations from the Final Office Action and Advisory Action, the appellee notes that Tian discloses designing an optical metrology system for extracting structure profile parameters and controlling a fabrication process for semiconductors (or integrated circuits, or electronic devices), which under the broadest reasonable interpretation, represents “receiving measurement data taken using physical implementation of the one or more identified metrology target designs and/or metrology recipes”. As previously cited, the appellee notes that Tian discloses an iterative process to make modifications until the design goals are met for the target structure, which under the broadest reasonable interpretation, represents using the measured data to “tune or select a metrology target parameter or metrology recipe parameter”. For further support, the appellee notes that Tian discloses design modifications including steps to increase accuracy, which can include minimizing the effect of system noise and artifacts in the measurement process (Tian, [Col. 9, 12-25, Signal to Ratio (SNR) modifications. [Col. 13, Lines 18-28]), which may also represent “tuning” or “selecting” parameters according to the metrology target structure. The appellant provides examples of target designs including signal-to-noise ratios and sensitivities [0089, 0158, and 0169]. Accordingly, claim 15 is rejected for similar reasons. 

	(2.) Appellant’s Arguments (Pages 14-17 of the Appeal Brief): “Now, with respect to the claimed evaluating, the Examiner cites, for example, col. 6, lines 46-48 of Tian. This portion of Tian merely describes a model to convert measurement data into profile parameters. However, there is no mention of evaluating a plurality of metrology target designs (e.g., different layouts of a measurement target for physical measurement by a metrology tool) and/or a plurality of metrology recipes (e.g., different radiation wavelengths used by a metrology tool) for measuring a metrology target, using that model.”
	Response to Argument: Refer to the analysis above regarding a “simulation” to “evaluate a plurality of metrology target designs and/or a plurality of metrology recipes”. 

	Appellant’s Arguments (Pages 17-20 of the Appeal Brief): “Further, there is no disclosure in the cited portions of Tian of taking one or more identified metrology target designs and/or metrology recipes identified from the simulation and obtaining measurement data taken using physical implementation of the one or more identified metrology target designs and/or metrology recipes obtained from the simulation for use in selecting one or more metrology target designs and/or metrology recipes from the identified one or more metrology target designs and/or metrology recipes.”
	Response to Argument: Refer to the analysis above regarding “obtaining measurement data taken using physical implementation of the one or more identified metrology target designs and/or metrology recipes obtained from the simulation”. The appellant argues that Tian fails to disclose “selecting” one or more metrology target designs and/or recipes from the identified parameters and notes that cited portions of “matching” does not provide sufficient support. As noted in the Advisory Action, Tian discloses a regression system to select the best matching diffraction signal generated by the simulator (Tian, [Col. 2, Lines 56-67]), which under the broadest reasonable interpretation, represents “selecting” a metrology target design or recipe. For further evidence, Tian discloses a multivariate analysis (regression) technique to correlate and select design goals for accuracy of the measured diffraction signal (Tian, [Col. 14, Lines 5-9], “In yet another embodiment, multivariate analysis may be used to determine the correlations of primary components to a design goal of the selected plurality of design goals. For example, assume one design goal is accuracy of the measurement of the diffraction signal.”).  Accordingly, claim 21 is rejected for similar reasons.

	(3.) Appellant’s Arguments (Pages 21-22 of the Appeal Brief): “Initially, the quoted portion of Tian makes no reference to a "metrology target parameter" or a "metrology recipe parameter." As discussed above, a metrology target parameter is a parameter relating to a physical metrology target measured by a metrology tool and a metrology recipe parameter relates to measuring a particular metrology target using an existing metrology tool. This quoted portion of Tian plainly instead refers to "design of the optical metrology system," i.e. design of an optical metrology tool that could receive a metrology recipe and/or that might measure a metrology target. Further, the quoted portion of Tian has no disclosure of the claimed "more robust to variation in the process of' e.g., forming or measuring a physical metrology target. There is no disclosure in the quoted portion of Tian of something being "more" than something else. There is no disclosure in the quoted portion of Tian of "robust to variation" or anything comparable; "two or more design goals are met" is not at all the same as "more robust to variation." And there is no disclosure in the quoted portion of Tian of a characteristic of "the process of measuring a physical metrology target" or "the process of forming a metrology target" or "the process of measuring," let alone that characteristic being "variation in" the respective process. There is not a single reference in the quoted portion of Tian to a "process of forming or measuring a physical metrology target" or "the process of forming the metrology target" or "the process of measuring."
	Response to Argument: Refer to the analysis above regarding the metrology target designs and recipes for the target structure. The appellee notes with respect to the analysis above, Tian discloses a multivariate regression technique as well as an iterative technique to achieve the desired design goal, which under the broadest reasonable interpretation, represents identifying a “robust” design during variations of the measured process. A “robust” design merely represents an optimized solution for variational data.  For further evidence, Tian discloses the design goals may be measured as statistical (Tian, [Col. 8, Lines 7-16], “Accuracy may also be measured in comparison to a previously calibrated scatterometry tool. Another design goal is repeatability of the measured diffraction signals, either static or dynamic repeatability or both, typically measured as statistical variation from the mean.”). 
	(4.) Appellant’s Arguments (Page 22 of the Appeal Brief): “Initially, the quoted portion of Tian makes no reference to a "parameter." It merely identifies what kinds of things could be measured by Tian's metrology system. But it doesn't address what kind of characteristic (parameter) of the structures that Tian's metrology system can measure. Further, there is no disclosure in the quoted portion of Tian of a parameter "representing variation" or anything comparable. There is not even any mention of a parameter in the quoted portion of Tian, let alone the specific type claimed. There is also no disclosure in the quoted portion of Tian of "process variability" or anything comparable. Accordingly, it is not apparent how the quoted portion of Tian can disclose the specific parameter claimed that represents "variation of a structure ... due to process variability."
	Response to Argument: The appellee notes that the cited portions discloses types of applications measured which include a plurality of structures. With respect to the analysis above, Tian discloses extracting profile parameters from the target structure (Tian, [Col. 6, Lines 28-35], “As mentioned above, the workpiece may be a wafer, a substrate, disk, photomask or the like. In step 212, at least one profile parameter of the structure is extracted from the measured diffraction signal using one or more systems, such as the regression system, the library system or the machine learning system described above.”), which includes the variational data. 

	(5.) Appellant’s Arguments (Page 23 of the Appeal Brief): “Initially, the quoted portion of Tian makes no particular reference to a "parameter." It merely identifies what~ of structures could be measured by Tian's metrology system. But it doesn't address what kind of characteristic (parameter) of the structures that Tian's metrology system actually measures. Further, there is no disclosure in the quoted portion of Tian of "asymmetry present in the structure of the metrology target." There is no mention in the quoted portion of Tian of "asymmetry" or anything comparable. There is also no disclosure in the quoted portion of Tian of a parameter that "represents a measure of asymmetry present in the structure of the metrology target" or anything comparable. There is not even any mention of a parameter in the quoted portion of Tian, let alone the specific type claimed that measures a particular type of characteristic of a metrology target.”
	Response to Argument: Refer to the analysis above regarding a “parameter”. Regarding the limitations of “asymmetry”, the appellee notes that cited portions describes structures containing overlay measurements, which is associated with the multiple layers of the target structure. Further, the cited portions disclose irregularly shaped structures (Tian, [Col. 8, Lines 28-34], “As mentioned above, types of applications measured may include one dimensional repeating structures, complex transistors structures, two dimensional repeating structures, structures with surface, edge, or shape roughness, irregular shapes such as peanut shaped islands, convex or concave surfaces, multiple layers structures such as overlay and structures…” which under the broadest reasonable interpretation, represents “asymmetry” of the target structure. 

	(6.) Appellant’s Arguments (Pages 23-24 of the Appeal Brief): “The "structure" in claim 5 refers to the "structure of the metrology target" of claim 3, which plainly is something being measured rather than something that does the measuring. The quoted portion of Tian merely refers to the design of the metrology system that does the measuring. Further, there is no disclosure in the quoted portion of Tian of any actual measurement data. There is no mention of "measurement" or anything comparable in the quoted portion of Tian. There is also no disclosure in the quoted portion of Tian of measurements at "different stages of processing of the structure and/or applying of layers above the structure." As noted above, the "structure" in claim 5 refers to the "structure of the metrology target" of claim 3, which plainly is something being measured rather than something that does the measuring. "Processing in the design goal analyzer 716" is plainly not at all the same as "different stages of processing of the structure." And there is not a single mention in the quoted portion of Tian of "layers" or anything that remotely could be comparable.”
	Response to Argument: With respect to the cited portions, The appellee notes that Tian discloses a “design goal analyzer”, which updates and processes the iterations until the design goals are met, and with respect to the analysis above regarding extracting measured parameters including multiple layers of the target structure, under the broadest reasonable interpretation, represents the measurement data comprising measurements at different stages of processing of the structure. 

	(7.) Appellant’s Arguments (Pages 24-25 of the Appeal Brief): “Claim 6 refers back to claim 5 which recites "measurements at different stages of processing of the structure and/or applying of layers above the structure." Thus, claim 6 refers to "varying a property of the processing of the structure" for which "measurements at different stages of" that processing of the structure are obtained. In contrast, the quoted portion of Tian merely refers to extracting profile parameters at one particular stage of processing of the "structure" and then creating an adjustment. There is no disclosure of the "measurements at different stages of the processing" and "varying a property of the processing of the structure" therefor. Further, there is no disclosure in the quoted portion of Tian of "varying a property of the processing of the structure." That is, there is no clear, unmistakable disclosure of a property of the processing of the structure being varied. Rather, the quoted portion of Tian merely states that "at least one process parameter or equipment setting of the fabrication cluster" is adjusted; this adjustment could have nothing to do with the processing of the structure as claimed.”
	Response to Argument: With respect to the analysis above regarding the iterative technique of processing different stages or layers of the structure and the cited portions, the appellee notes Tian discloses adjusting at least one process parameter from the extracted profile parameter, which under the broadest reasonable interpretation, represents “varying” a property of the structure. 

	(8.) Appellant’s Arguments (Pages 25-26 of the Appeal Brief): “Claim 7 refers to back to claim 6, which in turn refers to back to claim 5. So, claim 7 relates to "varying a property of the processing of the structure" for which "measurements at different stages of' that processing of the structure are obtained. Claim 7 then specifically identifies what type of property is being varied. The quoted portion of Tian merely describes what kind of operations may be performed in a "fabrication cluster." But it doesn't identify any type of "property of the processing" that can be varied, let alone make any disclosure of the specific type of "property of the processing" claimed. For example, there is no clear, unmistakable disclosure that "an optical property of a layer," "a material thickness," "a polishing parameter'' and/or "an etching parameter'' is being varied. As noted, the quoted portion of Tian merely describes what kind of operations may be performed in a "fabrication cluster." Further, there is no clear, unmistakable disclosure that "an optical property of a layer," "a material thickness," "a polishing parameter'' and/or "an etching parameter" of the processing of the structure is being varied. Besides there being no mention of any property being varied in this quoted portion of Tian, there is no mention of any "structure" that might be comparable to the claimed structure and no mention of variation of any of the claimed properties relating to the claimed structure. Even if there were a suggestion of a variance of a property in this quoted portion of Tian (which Appellant denies), such variance could have nothing to do with the processing of the structure as claimed.”
	Response to Argument: With respect to the analysis above and the cited portions, the appellee notes that Tian discloses the fabrication cluster, which includes the iterative process of adjusting or varying the measured parameters to meet the design goals, which include etching and polishing designs for the multiple layered structure, which under the broadest reasonable interpretation, represents an “optical property of a layer” and “polishing and etching parameters”. For further evidence, Tian discloses that the extracted profile parameters may include critical dimensions such as bottom width, top width, etc. of the structure (Tian, [Col. 6, Lines 37-41, “Extracted profile parameters may include critical dimensions such as bottom width, top width or sidewall angle of the structure.”), which under the broadest reasonable interpretation, represents the “material thickness” of the structure. 
	
	(9.) Appellant’s Arguments (Page 26-27 of the Appeal Brief): “Plainly, "one dimensional repeating structures" and "two dimensional repeating structures" do not disclose a metrology target that has a lower periodic structure of the metrology target and designed to have an upper periodic structure of the metrology target. At best, those highlighted structures are just one layer structures. Further, while "multiple layers structures" could be directed to the metrology target of claim 8, there is no mention of any measurement in the quoted portion of Tian in relation to "multiple layers structures." Even more specifically, there is most certainly no disclosure in the quoted portion of Tian of "measurement data [that] relates to the lower periodic structure without an upper periodic structure of the metrology target being located above the lower periodic structure at the time of acquisition of the measurement data."
	Response to Argument: With respect to the analysis above and the cited portions, the appellee notes that Tian discloses design goals for a multiple layered structure, which under the broadest reasonable interpretation, represents a lower and upper periodic structure for the measurement data at the time being analyzed. 

	(9.) Appellant’s Arguments (Pages 26-27 of the Appeal Brief): “Plainly, "one dimensional repeating structures" and "two dimensional repeating structures" do not disclose a metrology target that has a lower periodic structure of the metrology target and designed to have an upper periodic structure of the metrology target. At best, those highlighted structures are just one layer structures. Further, while "multiple layers structures" could be directed to the metrology target of claim 8, there is no mention of any measurement in the quoted portion of Tian in relation to "multiple layers structures." Even more specifically, there is most certainly no disclosure in the quoted portion of Tian of "measurement data [that] relates to the lower periodic structure without an upper periodic structure of the metrology target being located above the lower periodic structure at the time of acquisition of the measurement data."
	Response to Argument: With respect to the analysis above and the cited portions, the appellee notes that Tian discloses design goals for a multi layered structure, which under the broadest reasonable 

	(10.) Appellant’s Arguments (Pages 27-28 of the Appeal Brief): “There is no disclosure in the quoted portion of Tian of "sensitivity" or anything comparable; "accuracy" is not at all the same as "sensitivity." Moreover, there is no disclosure in the quoted portion of Tian of "measurement beam wavelength" or anything comparable, let alone "sensitivity of a parameter of a metrology target to measurement beam wavelength." It is not apparent at all how mere recitation of an "illumination beam" and "accuracy" lead to the claimed specific type of measurement data, namely "sensitivity of a parameter of a metrology target to measurement beam wavelength."
	Response to Argument: With respect to the analysis above and cited portions, Tian discloses design goals to increase the accuracy of the measured data, which includes the measured statistical variation (Tian, [Col. 8, Lines 13-16], “Accuracy may also be measured in comparison to a previously calibrated scatterometry tool. Another design goal is repeatability of the measured diffraction signals, either static or dynamic repeatability or both, typically measured as statistical variation from the mean.”), which under the broadest reasonable interpretation, represents a measured “sensitivity” of a parameter related to design modifications, which also includes the measurement wavelengths (Tian, [Col. 10,  Lines 45-53],  “Other design modifications can include selecting two or more light sources utilizing different ranges of wavelengths instead of utilizing one light source, illuminating the structure at substantially the same spot with the two or more beams from the two or more light sources at the same time…”). 

	(11.) Appellant’s Arguments, (Pages 28-29 of the Appeal Brief): “The quoted portion of Tian makes no reference to a "metrology target design" or a "metrology recipe." As discussed above, a metrology target design is a design of a physical metrology target measured by a metrology tool and a metrology recipe relates to measuring a particular metrology target using an existing metrology tool. This quoted portion of Tian plainly instead refers to "design of the optical metrology system," i.e. the optical metrology tool. Further, the Examiner does not identify what in this quoted portion of Tian can correspond to the claimed "selecting." There is no mention of the word "select" or anything comparable in the claimed context. The only use of "select" is in relation to "design goals;" design goals are aspirations and it is not how apparent they can reasonably be the same as a "metrology target design" or a "metrology recipe" as disclosed in the specification and claimed.”
	Response to Argument: Refer to the analysis above regarding metrology target designs, recipes, and selecting the designs and recipes accordingly to the design modifications. 

	(12.) Appellant’s Arguments, (Pages 29-30 of the Appeal Brief): “The quoted portion of Tian makes no reference to a "metrology target design," a "metrology recipe," a "metrology target parameter" or a "metrology recipe parameter." As discussed above, a metrology target design is a design of a physical metrology target measured by a metrology tool and a metrology recipe relates to measuring a particular metrology target using an existing metrology tool, while a metrology target parameter is a parameter relating to a physical metrology target measured by a metrology tool and a metrology recipe parameter relates to measuring a particular metrology target using an existing metrology tool. This quoted portion of Tian plainly instead refers to "design of the optical metrology system," i.e. the optical metrology tool. Further, the Examiner does not identify what in this quoted portion of Tian can correspond to the claimed "re-selecting." There is no mention of the word "re-select" or anything comparable in the claimed context. The only use of "select" is in relation to "design goals;" design goals are aspirations and it is not how apparent they can reasonably be the same as a "metrology target design" or a "metrology recipe" as disclosed in the specification and claimed.”
	Response to Argument: Refer to the analysis above regarding metrology target designs, recipes, and selecting the designs and recipes accordingly to the design modifications. The appellee notes that Tian discloses an iterative technique to achieve the design goals, which under the broadest reasonable re-selecting” the design and recipes according to the variations of the measured parameters identified to meet the design goals. 

	(13.) Appellant’s Arguments, (Pages 30-31 of the Appeal Brief): “There is no disclosure in the quoted portion of Tian of "overlay," "stack sensitivity," "target coefficient," "asymmetry" and/or "diffraction efficiency." While the quoted portion of Tian refers to "diffraction signal", it is not apparent how that is in any fashion related to "diffraction efficiency." "Diffraction efficiency" is plainly not the same as "accuracy of the measured diffraction signals;" after all "accuracy" and "efficiency" are very different concepts.”
	Response to Argument: Refer to the analysis above regarding sensitivity, asymmetry, and target coefficient (signal to noise ratios). The appellee notes that the cited portions discloses design goals including the measured diffraction signal parameters. For further evidence, Tian discloses the initial design including diffraction signals and efficiency of the related detector gratings (Tian, [Col. 10, Lines 60-65). 

	(14.) Appellant’s Arguments, (Pages 31-32 of the Appeal Brief): “The quoted portion of Tian makes no reference to "metrology target designs." As discussed above, a metrology target design is a design of a physical metrology target measured by a metrology tool. This quoted portion of Tian plainly instead refers to design modifications of the optical metrology system, i.e. the optical metrology tool. See, e.g. improvement to "the auto focus subsystem," to the "polarizer rotating mechanism", "electronic noise in the detection system" and so on. Further, the quoted portion of Tian makes no disclosure of "alignment target designs," i.e. physical metrology target designs that when physically implemented are measured to determine alignment as described in the specification and understood in the pertinent art. Instead, the quoted portion of Tian merely refers to "increasing the wafer alignment accuracy" within the metrology system using, e.g., "the auto focus subsystem" which moves the substrate relative to the beam so the metrology system can measure the wafer.”
	Response to Argument: Refer to the analysis above regarding metrology target designs.  The appellee notes as cited, Tian discloses design modifications which includes wafer alignment accuracy of a wafer, which under the broadest reasonable interpretation, represents alignment target designs. 

	(15.) Appellant’s Arguments, (Pages 32-33 of the Appeal Brief): “There is no mention of a "verify[ing of] one or more parameters of a simulation" or anything comparable in the quoted portion of Tian. For example, it is not apparent what in the quoted portion of Tian corresponds to "one or more parameters of a simulation." There is no disclosure of one or more parameters of the "model 704," let alone any type of verification of such one or more parameters. Instead, this quoted portion of Tian merely refers to a model and optimizing the optical metrology system (not the model).”
	Response to Argument: The appellee notes that the cited portions disclose optimizing optical metrology system of a particular design, which includes a metrology model. As noted above, Tian discloses an iterative analysis technique to achieve design goals. For further evidence, Tian discloses achieving design goals for a metrology model (Tian, [Col. 8, Lines 45-48], “In step 312, a metrology model for the optical metrology system is developed. The metrology model includes components of the optical metrology system that have a functional association with set two or more design goals.”), which under broadest reasonable interpretation, represents “verifying” one or more parameters of the simulation.

	(16.) Appellant’s Arguments, (Pages 33-34 of the Appeal Brief): “Initially, the quoted portion of Tian makes no reference to a "metrology target parameter" or a "metrology recipe parameter." After all, there is no mention of the word "parameter'' or anything comparable. Further, as discussed above, a metrology target parameter is a parameter relating to a physical metrology target measured by a metrology tool and a metrology recipe parameter relates to measuring a particular metrology target using an existing metrology tool. This quoted portion of Tian plainly instead refers to "design of the optical metrology system," i.e. the optical metrology tool. Further, the quoted portion of Tian makes no reference to "measurement data". There is no mention of the word "measurement" or anything comparable in the quoted portion of Tian.
	Response to Argument: Refer to the analysis above regarding metrology target parameter and recipe parameters. Further, refer to the analysis above regarding the parameters containing the measured data. 

	(17.) Appellant’s Arguments, (Pages 34-35 of the Appeal Brief): “Initially, the quoted portion of Tian makes no reference to a "metrology target design," a "metrology recipe," a "metrology target parameter'' or a "metrology recipe parameter." As discussed above, a metrology target design is a design of a physical metrology target measured by a metrology tool and a metrology recipe relates to measuring a particular metrology target using an existing metrology tool, while a metrology target parameter is a parameter relating to a physical metrology target measured by a metrology tool and a metrology recipe parameter relates to measuring a particular metrology target using an existing metrology tool. This quoted portion of Tian plainly instead refers to "design of the optical metrology system," i.e. the optical metrology tool. Further, the quoted portion of Tian makes no reference to "measurement data".
There is no mention of the word "measurement" or anything comparable in the quoted portion of Tian. Further, the Examiner does not identify what in this quoted portion of Tian can correspond to the claimed "selecting." There is no mention of the word "select" or anything comparable in the claimed context. The only use of "select" is in relation to "design goals;" design goals are aspirations and it is not how apparent they can reasonably be the same as a "metrology target design" or a "metrology recipe" as disclosed in the specification and claimed.
	Response to Argument: Refer to the analysis above regarding metrology target design, recipe, target parameter, and recipe parameters. Further, refer to the analysis above regarding the parameters containing the measured data. Further, refer to the analysis above regarding “selecting” the design goals. 

	(18.) Appellant’s Arguments, (Pages 35-36 of the Appeal Brief): “There is no disclosure in the quoted portion of Tian of "overlay," "stack sensitivity," "target coefficient," "asymmetry" and/or "diffraction efficiency." While the quoted portion of Tian refers to "diffraction signal", it is not apparent how that is in any fashion related to "diffraction efficiency." "Diffraction efficiency" is plainly not the same as "accuracy of the measured diffraction signals;" after all "accuracy" and "efficiency" are very different concepts.”
	Response to Argument: Refer to the analysis above regarding overlay impact, stack sensitivity, target coefficient, asymmetry and/or diffraction efficiency parameters. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        
Conferees:
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127                                                                                                                                                                                                        
Kamini Shah
/RYAN M STIGLIC/Primary Examiner
 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.